Name: Council Regulation (EEC) No 1053/77 of 17 May 1977 amending Regulation (EEC) No 878/77 as regards the exchange rates applicable in respect of tomato concentrates
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 125/36 19. 5. 77Official Journal of the European Communities COUNCIL REGULATION (EEC) No 1053/77 of 17 May 1977 amending Regulation (EEC) No 878/77 as regards the exchange rates applicable in respect of tomato concentrates Whereas, as regards the minimum prices to be observed on importation, such a measure should not be applied to operations in respect of which import licences have already been applied for before the entry into force of this Regulation ; Whereas the Monetary Committee will be consulted, and, in view of the urgency involved, the measures envisaged should be adopted in accordance with the conditions laid down in Article 3 (2) of Regulation No 129, HAS ADOPTED THIS REGULATION : Article 1 The following shall be inserted in Article 2 (2) of Regulation (EEC) No 878/77 : '(a)a 20 May 1977 for tomato concentrates ;'. Article 2 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 129 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricul ­ tural policy (*), as last amended by Regulation (EEC) No 2543/73 (2), and in particular Article 3 thereof, Having regard to the proposal from the Commission, Whereas the representative rates to be used for the purposes of the common agricultural policy were laid down in Council Regulation (EEC) No 878/77 of 26 April 1977 on the exchange rates to be applied in agri ­ culture (3) ; whereas pursuant to Article 2 (2) of that Regulation the rates in question are in principle applied from the beginning of the 1977/78 marketing year for the products concerned ; Whereas the common organization of the market in products processed from fruit and vegetables makes provision for the fixing of a marketing year only in respect of tomato concentrates ; whereas the new rates should therefore be applied for tomato concentrates from 1 July 1977 while the date on which those rates become applicable for all other products in the sector is 1 May 1977 ; Whereas the differential treatment of products in the same sector is contrary to the sound management of the markets of these products ; whereas, to avoid this inconvenience, the new rates for tomato concentrates should be applied from a date which is as close as possible to that adopted for the other processed products ; This Regulation shall enter into force on 20 May 1977. However, as regards the minimum price and the special minimum price on importation, it shall only apply to operations carried out under cover of an import licence for which an application is lodged, within the meaning of Article 6 of Commission Regu ­ lation (EEC) No 193/75 of 17 January 1975 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (4), as last amended by Regulation (EEC) No 773/77 (s), on or after 20 May 1977. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Bruxelles, 17 May 1977. For the Council The President J. SILKIN (&gt;) OJ No 106, 30. 10. 1962, p. 2553/62. (2) OJ No L 263, 19. 9 . 1973, p. 1 . (J) OJ No L 106, 29. 4. 1977, p. 27 . (&lt;) OJ No L 25, 31 . 1 . 1975, p. 10 . (5) OJ No L 94, 16 . 4. 1977, p. 5.